Title: To Thomas Jefferson from James Thomson Callender, 12 April 1801
From: Callender, James Thomson
To: Jefferson, Thomas



Sir,
Richmond 12th. April 1801

I address this letter to you, by the advice of Mr Edmund Randolph. It had been understood that my fine of two hundred dollars was to be remitted. The late Marshall refused to return the money. It would be unnecessary to repeat the particulars of his refusal; because they were communicated some weeks ago, to Mr Lincoln, and because Mr Randolph has undertaken to explain them to you. I should not have intruded upon you with this application, if I had not lost all reasonable hopes of an answer from the secretary. I was the more hurt by this disappointment because I had wrote to Mr Leiper that I would positively send him this money, and because my friends at Philadelphia have contrived to produce a coolness on his part. It would have been fortunate  for me, if I had still remained in Jail as from the change of air I have never had a day’s health since I came out of it. Some monies had been collected to assist me, and the greater part of it has been intercepted! The Governor has engaged to assist me, in discharging my account of boarding with Mr Rose, although he could hardly believe but what it had been discharged by a Democratical collection. During the two years that I have been in Richmond, I was paid ten dollars per week as an Editor for four months and an half; for the half of the rest of that time I received victuals and for what I did in the next nine months I neither received, nor do I ever expect to recieve a single farthing. I mention these particulars as this is probably the close of my correspondence with you, that you may not suppose that I, at least, have gained any thing by the victories of Republicanism. Governor Monroe knows much more which I would be ashamed to put upon paper of the unexempled treatment which I have recieved from the party. This was because I had gone farther to serve them than some dastards durst go to serve themselves; and they wished, under all sorts of bad usage, to bury the memory of offensive obligations. By the cause, I have lost five years of labour; have gained five thousand personal enemies; got my name inserted in five hundred Libels, and have ultimately got something very like a quarrel with the only friend I had in Pennsylvania. In a word, I have been equally calumniated, pillaged, and betrayed by all parties. I have only the consolation of reflecting that I acted from principle, and that, with a few individual exceptions, I have never affected to trust either the one, or the other.
I hope, sir, that you will forgive the length and the stile of this letter; and with great respect, I have the honour to be Sir, your most obliged, hum[ble] Servant,

Jas. T. Callender


P.S. For some weeks past, the state of my nerves does not permit of my writing in my own hand.

